[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                              JUNE 24, 2010
                               No. 09-15807                    JOHN LEY
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 08-00019-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JAMES CARL LANGLEY,
a.k.a. James Langley,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (June 24, 2010)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

     James Carl Langley appeals his conviction for attempted possession of child
pornography on the ground that the court failed to meet the core concerns of Fed.

R. Crim. P. 11 during his change-of-plea hearing. After a thorough review of the

record, we affirm.

       Langley agreed to plead guilty to one count of attempted possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).1 The written plea

agreement advised Langley that his offense subjected him to “a maximum of ten

(10) years imprisonment, a fine of up to $250,000, or both, and up to three (3)

years supervised release,” as well as a “mandatory assessment of $100.”

       At the change-of-plea hearing, the government made the following

statement:

       [PROSECUTOR]: Your Honor, this offense is punishable by a
                     maximum of 10 years of imprisonment – there is
                     no mandatory minimum – a fine of up to $250,000
                     or both; and up to three years of supervised
                     release. There is also a mandatory minimum fine
                     of $100. . . .
       THE COURT:    Is there also a mandatory assessment in addition to
                     the mandatory fine?
       [PROSECUTOR]: There is a mandatory assessment of $100, yes, sir.

After confirming that Langley had discussed the sentencing guidelines with his

attorney, the court explained that the guidelines were advisory and would be



       1
           The indictment also charged Langley with transmitting a communication containing a
threat, in violation of 18 U.S.C. § 875. In exchange for Langley’s guilty plea, the government
agreed to seek dismissal of this count.

                                               2
considered along with “other factors” in determining the sentence, and that any

prison sentence would be followed by a period of supervised release. Langley

indicated that he understood. Before accepting Langley’s plea, the court confirmed

that Langley had read and understood the written plea agreement, discussed it with

his attorney, and had no questions about it.

      The probation officer calculated Langley’s guideline range to be 235 to 293

months’ imprisonment, but the statutory maximum sentence for Langley’s offense

was 120 months. The presentence investigation report also stated that the offense

carried a term of supervised release and that a mandatory special assessment

applied. At sentencing, Langley confirmed that he had read the PSI and discussed

it with counsel. The court sentenced Langley to 120 months’ imprisonment, 3

years’ supervised release, and a mandatory assessment of $100.

      On appeal, Langley argues that the district court committed plain error at the

plea colloquy by failing to follow Rule 11. Specifically, Langley contends: (1) the

district court gave him incorrect information regarding supervised release; (2) the

court mistakenly referred to the mandatory assessment fee as a mandatory

minimum fine; and (3) the court did not specifically inform him that it would

consider the applicable sentencing guideline range together with factors listed in 18

U.S.C. § 3553(a).



                                          3
      Where, as here, a defendant does not object to an alleged Rule 11 violation,

we review only for plain error. United States v. Moriarty, 429 F.3d 1012, 1019

(11th Cir. 2005). “To establish plain error, a defendant must show there is

(1) error, (2) that is plain, and (3) that affects substantial rights.” Id. We may

recognize such an error only if these three conditions are met and “the error

seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Id. (internal quotation omitted). The defendant has the “burden of

persuasion with respect to prejudice or the effect on substantial rights.” Id. To

show that an error prejudiced him, the defendant “must show a reasonable

probability that, but for the error, he would not have entered the plea.” Id. at 1020.

      “A court accepting a guilty plea must comply with Rule 11 and specifically

address three ‘core principles,’ ensuring that a defendant (1) enters his guilty plea

free from coercion, (2) understands the nature of the charges, and (3) understands

the consequences of his plea.” Id. at 1019. With respect to this third concern, the

court must inform the defendant of, and confirm that the defendant understands a

series of rights and consequences. These include the possible penalties, such as

fines and periods of supervised release. The court must also advise the defendant

that it will consider the sentencing guideline range, possible departures under the

sentencing guidelines, and “other sentencing factors under 18 U.S.C. § 3553(a).”

Fed. R. Crim. P. 11(b)(1)(H), (M). A court is not required to quote the specified

                                            4
items verbatim; rather, “matters of substance, not form, are controlling.” United

States v. Monroe, 353 F.3d 1346, 1351 (11th Cir. 2003). In determining whether a

Rule 11 violation occurred, and whether it prejudiced the defendant, we consider

the record as a whole. Moriarty, 429 F.3d at 1020 n.4.

      On review, we conclude that the district court committed no Rule 11 error.

First, the record shows that Langley was informed of his possible supervised

release at his arraignment, in the written plea agreement, during the plea colloquy,

in the PSI, and at sentencing. Second, although there was some confusion at the

plea colloquy regarding the amount of a fine in addition to a mandatory

assessment, the plea agreement clearly stated the possible fine and the amount of

the mandatory assessment. Langley confirmed that he had read and understood the

written plea agreement and the PSI, and he made no objections regarding the

supervised release period or the mandatory assessment contained in these

documents.2 Finally, the court advised Langley that it would determine his

sentence based on the advisory guideline range and “other factors.” The court also

informed Langley that his offense carried a maximum penalty of 120 months’

imprisonment. Although the court did not list the other factors or refer to 18

U.S.C. § 3553(a), the court’s statements were sufficient under Rule 11 to advise



      2
          The court did not impose a fine.

                                             5
Langley of the possible consequences of his plea.

      Even if we were to conclude that the district court committed an error,

Langley cannot show he was prejudiced as a result. A district court’s misstatement

regarding the term of supervised release at the plea colloquy does not prejudice a

defendant when the proper range of supervised release was contained in the written

plea agreement and the PSI, and was unobjected to. United States v. Brown, 586

F.3d 1342, 1345-47 (11th Cir. 2009), cert. denied __ S.Ct. __ (No. 09-8833, May

3, 2010). Langley was fully advised throughout the proceedings that he faced a

maximum 120 months’ imprisonment. That is the sentence he received. Langley

does not assert, and has not otherwise demonstrated that, but for the alleged

potential errors, he would not have entered a plea. Accordingly, the district court

properly accepted Langley’s guilty plea as knowing and voluntarily. See id. at

1019-20. Langley’s conviction is

      AFFIRMED.




                                          6